internal_revenue_service number release date index number ----------------- --------------------------- --------------------------------- -------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number --------------------- refer reply to cc psi b04 plr-147192-08 date april legend decedent trust clat date date date date date date date daughter daughter son son daughter’s spouse grandchild grandchild grandchild charity company a b w x y z ---------------------------- -------------------------------------------------------------------------------------- ------------------------- -------------------------------------------------------------------------------------- ---------------- -------------------------- ------------------ -------------------------- ----------------------- -------------------------- ------------------ -------------------- --------------------------------------------- -------------------------------- ---------------------------------------- --------------------------- ----------------- -------------------- ------------------- ---------------- ---------------------------------------- --------------------- ------------- --------------- --------------- ------------- --------------- ----- plr-147192-08 dear ------------ this letter responds to a letter dated date and other correspondence requesting rulings on behalf of trust regarding the allocation of decedent’s generation-skipping_transfer gst_exemption the facts submitted are as follows decedent created clat and an irrevocable_trust for the benefit of daughter and her issue trust on date a day between date and date on date decedent funded clat with dollar_figurew in cash and x shares of nonvoting class a common_stock in company valued pursuant to an appraisal at dollar_figurey decedent funded trust with dollar_figurez in cash no additional contributions were made to trust and clat during decedent’s life under the terms of clat the trustees were to pay charity a guaranteed annuity of dollar_figurea per year during the trust term which was to end on decedent’s date of death at decedent’s death after paying all amounts due to charity the trustees were to distribute the remaining principal and income in pro_rata equal shares to trust daughter son and son the share of a then deceased individual would be paid to that individual’s then living issue per stirpes if trust had already distributed all of its assets the share for trust would be paid to daughter under the terms of trust upon its creation the trustees were to divide trust into separate equal trusts one for each of daughter 1’s then living children and that child’s issue grandchild’s share during daughter 1’s life the trustees were to pay her all of the net_income of trust and as much principal as may be necessary to maintain her in her accustomed manner of living any payments were to be charged equally to each grandchild’s share of trust daughter was granted the power during her life to appoint any part of trust to any of her issue but not in satisfaction of daughter 1’s legal_obligation of support after the death of daughter during decedent’s life the trustees are authorized to pay to each child of daughter or to the descendants of a deceased child of daughter from time to time such sums of income and principal as the trustees in their absolute discretion deem to be in the best interests of such beneficiary any distribution will be charged against the beneficiary’s respective share when a child of daughter reaches age the trustees are to distribute one-half of the child’s share outright to the child when the child reaches age the trustees are to distribute the balance of the child’s share outright to the child if a child of daughter dies before reaching age the trustees are to distribute the deceased child’s share to the child’s then living descendants per stirpes or if none to daughter 1’s then living descendants per stirpes or if none to decedent’s then living descendants per stirpes at the death of the second to die of decedent and daughter the trustees will distribute to each child of daughter who has reached age but not age one-half of that grandchild’s share and will hold the balance until the child reaches age trust terminates upon distribution of all shares but no later than years after the death of the last to survive among daughter and all of her issue alive on date plr-147192-08 son and two nonfamily members are named as the initial trustees of trust daughter and daughter 1’s spouse are named as successor trustees trust prohibits daughter from participating as trustee in any decision regarding discretionary distributions to her and from participating in any decision regarding allocations of receipts or expenses to income or principal while serving as trustee the trustees must act by majority decision the trustees of trust are authorized to commingle the assets of any trust created under trust in one or more consolidated funds upon the creation of trust daughter had three children grandchild grandchild and grandchild the trustees commingled the assets and administered trust as one combined trust the form_709 united_states gift_tax_return form_709 to report decedent’s date transfers was timely filed on a date before date on the gift_tax_return decedent reported the gift to clat and claimed a gift_tax_charitable_deduction under sec_2522 decedent died on date after date and before date daughter daughter son and son survived decedent within two weeks after decedent’s death the trustees of clat made a final annuity_payment to charity and distributed the remaining assets of clat in pro_rata equal shares to trust daughter son and son on or about date after date decedent’s estate filed form_706 united_states estate_tax_return form_706 and did not allocate any gst_exemption to trust or clat on the return daughter died on date grandchild grandchild and grandchild survived daughter grandchild has reached age grandchild will reach age on date and grandchild is between age sec_35 and sec_40 thus daughter 1’s death caused a taxable_termination of trust as that term is defined in sec_2612 of the internal_revenue_code as required under sec_2662 the trustees will file a return and pay the tax on the taxable_termination from trust no later than date after paying the gst tax the trustees will distribute one-third of trust to grandchild one-third to grandchild and one-sixth to grandchild the trustees will continue to hold grandchild 3’s remaining share in trust until grandchild reaches age on date taxpayer has requested the following rulings upon decedent’s death she had an unused gst_exemption of dollar_figure decedent’s unused gst_exemption was automatically allocated to trust under sec_2632 in effect on date based on the date of death value of trust including the value at decedent’s date of death of trust assets attributable to decedent’s date transfer of dollar_figurez to trust plus the assets transferred from clat to trust upon decedent’s death plr-147192-08 upon the automatic allocation of decedent’s gst_exemption to trust for purposes of computing the inclusion_ratio of trust the denominator of the applicable_fraction determined under sec_2642 should be computed based on the date of death value of the assets of trust the numerator of the applicable_fraction will be decedent’s entire dollar_figure million gst_exemption allocated to trust as discussed above the denominator will be the value at decedent’s date of death of trust assets attributable to decedent’s date transfer of dollar_figurez to trust plus the value at decedent’s date of death of the remainder_interest transferred to trust from clat upon decedent’s death law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst under a of the tax_reform_act_of_1986 the act the tax applies to all generation- skipping transfers made after date section b of the act provides that for purposes of chapter of the internal_revenue_code any inter_vivos transfer made after date and on or before date shall be treated as if it were made on date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under sec_2612 a taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non- skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person under sec_2612 if upon the termination of an interest_in_property_held_in_trust by reason of the death of a lineal descendant of the transferor a specified portion of the trust’s assets are distributed to or more skip persons or or more trusts for the exclusive benefit of such persons such termination shall constitute a taxable_termination with respect to such portion of the trust property under sec_2613 for purposes of chapter a skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust a -- if all interests in such trust are held by skip persons or b - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a skip_person sec_2613 provides that for purposes of chapter the term non-skip_person means any person who is not a skip_person plr-147192-08 sec_2631 in effect on date provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable under sec_2632 an individual’s gst_exemption may be allocated at any time on or before the due_date for filing the estate_tax_return for the individual’s estate under sec_26_2632-1 of the generation-skipping_transfer_tax regulations an allocation of a decedent's unused gst_exemption by the executor of the decedent's_estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed under sec_6075 for filing the return including any extensions actually granted the due_date sec_2632 redesignated as sec_2632 effective date provides that any portion of an individual’s gst_exemption not allocated on or before the due_date for filing the estate_tax_return for the individual’s estate will be deemed to be allocated a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2632 provides that the allocation will be made among the properties described in subparagraph a and the trusts described in subparagraph b as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust under sec_26_2632-1 a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of the estate_tax chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation is irrevocable under sec_2602 the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-147192-08 under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip reduced by any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2642 in effect on date provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value for purposes of chapter sec_2642 provides that any allocation of gst_exemption to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor under sec_2642 if any allocation of the gst_exemption to any property not transferred as a result of the death of the transferor is not made on a gift_tax_return filed on or before the date prescribed by sec_6075 the value of such property for purposes of sec_2642 shall be determined as of the time such allocation is filed with the secretary and such allocation shall be effective on and after the date on which such allocation is filed with the secretary sec_2642 provides that if a transfer of property is made to a_trust in existence before such transfer the applicable_fraction for such trust shall be recomputed as of the time of such transfer in the manner provided in sec_2642 sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor in this case decedent established clat on date and funded it with dollar_figurew and class a common_stock in company valued at dollar_figurey the total amount transferred to clat by decedent was dollar_figureb decedent also established trust on date and funded it with dollar_figurez date is after date and before date the date chapter was added to the internal_revenue_code although chapter was added to the code on date the provisions of chapter apply retroactively with certain exceptions to any inter_vivos transfer made after date and such transfers are treated as if they had occurred on date see tax_reform_act_of_1986 pub_l_no b because decedent’s transfers in this case were made after date they are subject_to the provisions of chapter decedent was subject_to the tax imposed by chapter on the transfers to clat and trust therefore under sec_2652 decedent is deemed to be the transferor of plr-147192-08 clat and trust for purposes of the gst tax also under sec_2631 decedent had a dollar_figure gst_exemption available to allocate to these transfers decedent’s form_709 for the date transfers was filed before chapter was enacted and therefore her gst_exemption was not allocated on that return decedent died on date a date that was also before chapter was enacted however her form_706 was due and filed after chapter was enacted and thus the estate could have allocated decedent’s dollar_figure gst_exemption to the transfers made on date the estate however did not allocate any of the exemption on the form_706 consequently decedent’s entire dollar_figure million gst_exemption was allocated under the automatic allocation rules in effect under sec_2632 on date under sec_2632 decedent’s entire gst_exemption was allocated to trust because there were no direct skips from decedent’s estate and trust was the only trust with respect to which decedent is the transferor and from which a taxable_distribution or a taxable_termination could occur at or after her death trust was not includible in decedent’s gross_estate and was not exempt from the gst tax therefore under sec_26_2632-1 decedent’s unused gst_exemption was allocated on the basis of the date of death value of trust the value of trust in this case consists of two separate parts the first part consists of the value of trust assets attributable to decedent’s date transfer of dollar_figurez the second part consists of the value of the one-fourth share of the remainder_interest that passed to trust under the terms of clat this date of death value of trust was greater than decedent’s unused gst_exemption thus decedent’s entire gst_exemption was allocated to trust trust will have an applicable_fraction determined under sec_2642 as follows the numerator will be decedent’s dollar_figure million gst_exemption allocated to trust as discussed above the denominator will be the value at decedent’s date of death of the remaining assets transferred to trust from clat upon decedent’s death plus the value of assets already in trust attributable to decedent’s transfer of dollar_figurez to trust accordingly based on the facts submitted and the representations made we rule as follows upon decedent’s death she had an unused gst_exemption of dollar_figure decedent’s unused gst_exemption was automatically allocated to trust under sec_2632 in effect on date based on the date of death value of trust including the value at decedent’s date of death of trust assets attributable to decedent’s date transfer of dollar_figurez to trust plus the assets transferred from clat to trust upon decedent’s death plr-147192-08 upon the automatic allocation of decedent’s gst_exemption to trust for purposes of computing the inclusion_ratio of trust the denominator of the applicable_fraction determined under sec_2642 should be computed based on the date of death value of the assets of trust the numerator of the applicable_fraction will be decedent’s entire dollar_figure million gst_exemption allocated to trust as discussed above the denominator will be the value at decedent’s date of death of trust assets attributable to decedent’s date transfer of dollar_figurez to trust plus the value at decedent’s date of death of the remainder_interest transferred to trust from clat upon decedent’s death in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely enclosure copy of letter for sec_6110 purposes _________________________ james hogan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
